DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 04/13/2021.

Response to Amendment
The amendment filed 07/16/2021 has been entered. Claims 1-15 and 18 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 07/16/2021, with respect to the rejections of claims 1 and 5 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed 07/16/2021, with respect to the rejections of claim 12 under 103 have been fully considered and are not persuasive. These arguments have already been addressed on the Advisory Action mailed 02/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (Emulating Human Conversations using Convolutional Neural Network-based IR) in view of Al-Rfou et al. (Conversational Contextual Cues: The Case of Personalization and History for Response Ranking) in view of Yamaguchi et al. (US Pub. 2018/0166077) and further in view of Zhang et al. (US Pub. 2015/0169991).
As per claim 12, Prakash teaches a method implemented by one or more processors, comprising:
identifying input features of a transmitted electronic communication directed to a user from another user, the transmitted electronic communication being an email, a text message, a chat message, or an instant message [section 3.1.1, “We constructed a dataset of 17.62 million tweet conversational pairs (tweets and their responses)”; It can be seen the dataset (training data) including tweet (input features) which is an electronic communication; section 3.3, “utilizing M-R pairs from Twitter (described in 3.1.1 above) as training data, where the user message is treated as query”]; 
applying the input features to a trained input neural network model [Fig. 3 shows applying the input message X into M-model]; 
[Fig. 3, section 3.3, “We use the notation MX for the vector when X is vectorized using the M-model and RX when it is vectorized using the R-Model”];
determining a response score for a candidate response to the transmitted electronic communication [Fig. 3, section 3.3, “Semantic Relevance Score(X,Y): We denote this score as SemRel(X, Y). This is the confidence of semantic relevance of Y as a response to X”], wherein determining the response score comprises: 
determining the response score “…” of the input vector and a response vector stored in association with the candidate response [Fig. 3, section 3.3, “Semantic Relevance Score(X,Y): We denote this score as SemRel(X, Y). This is the confidence of semantic relevance of Y as a response to X”]; 
determining, based on the response score, to provide the candidate response for inclusion in a reply electronic communication that is a reply by the user to the electronic communication [section 3, “We model the task of providing appropriate chat responses … where for a given user message M and context C, the system retrieves and ranks the candidates by relevance and outputs one of the highest scoring responses”];  Page 7 of 13Patent Application No. 15/476,292 Attorney Docket No. ZS202-17807 Response to 05/21/2020 Office Action
Prakash does not teach
applying a first group of the input features to first input layers of the trained input neural network model; and 
applying a second group of the input features to second input layers of the trained input neural network model; 
generating a first input vector based on applying the first group of the input features to the first input layers; 

applying, to downstream input layers of the trained input neural network model, a combined input vector that is based on the first input vector and the second input vector; and 
generating an input vector over the downstream input layers based on the combined input vector;
generating an input vector over the downstream input layers of the trained input neural network model based on applying the combined input vector to the downstream input layers of the trained input neural network model (emphasis added); Page 8 of 20Patent Application No. 15/476,292 Attorney Docket No. ZS202-17807 Response to 04/08/2021 Office Action 
determining the response score based on a dot product of the input vector and a response vector (emphasis added);
providing, before the user has provided any user interface input to indicate a desire to reply to the transmitted electronic communication, the candidate response and at least one additional candidate response for display in a user interface rendered by a client device of the user, the user interface enabling selection of any one of the candidate responses for inclusion in the reply electronic communication.  
Al-Rfou teaches
applying a first group of the input features to first input layers of the trained input neural network model [Fig. 4 shows applying input features into hidden layers h1 which is parallel to hidden layers h2]; and 
applying a second group of the input features to second input layers of the trained input neural network model [Fig. 4 shows applying context features (second group of input features) into hidden layers h2 which is parallel to hidden layers h1]; 
[Fig. 4 shows applying input features into hidden layers h1; Al-Rfou teaches applying the first group of input features to a first input layer, where Prakash teaches generating an input vector based on applying the input features to the input upstream layer (Fig. 3, section 3.3), therefore, the combination of Prakash and Al-Rfou read on the above limitation]; 
generating a second input vector based on applying the second group of the input features to the second input layers [Fig. 4 shows applying context features (second group of input features) into hidden layers h2; Al-Rfou teaches applying the second group of input features to a second input layer, where Prakash teaches generating an input vector based on applying the input features to the input upstream layer (Fig. 3, section 3.3), therefore, the combination of Prakash and Al-Rfou read on the above limitation]; Page 6 of 13Patent Application No. 15/476,292 Attorney Docket No. ZS202-17807 Response to 05/21/2020 Office Action 
applying, to downstream input layers of the input neural network model, a combined input vector that is based on the first input vector and the second input vector [Fig. 4, section 4.3 disclose applying the input features into hidden layers h1 which is parallel to hidden layers h2, applying context features (second group of input features) into hidden layers h2, then “concatenates the hidden layers from the previous networks, [h1; h2; h3], to produce a final hidden layer h4” (application of the first and second input to input downstream layers); since Al-Rfou teaches applying the first and second input to input downstream layers h4, while Prakash teaches generating an input vector based on applying the input features to the input layer (Fig. 3, section 3.3), therefore, the combination of Prakash and Al-Rfou read on the above limitation]; and 
generating the input vector over the downstream input layers based on the combined input vector [Fig. 4, section 4.3 disclose applying the input features into hidden layers h1 which is parallel to hidden layers h2, applying context features (second group of input features) into hidden layers h2, then “concatenates the hidden layers from the previous networks, [h1; h2; h3], to produce a final hidden layer h4” (application of the first and second input to input downstream layers); since Al-Rfou teaches applying the first and second input to input downstream layers h4, while Prakash teaches generating an input vector based on applying the input features to the input layer (Fig. 3, section 3.3), therefore, the combination of Prakash and Al-Rfou read on the above limitation].  
generating an input vector over the downstream input layers of the trained input neural network model based on applying the combined input vector to the downstream input layers of the trained input neural network model [Fig. 4, section 4.3 disclose applying the input features into hidden layers h1 which is parallel to hidden layers h2, applying context features (second group of input features) into hidden layers h2, then “concatenates the hidden layers from the previous networks, [h1; h2; h3], to produce a final hidden layer h4” (application of the first and second input to input downstream layers); since Al-Rfou teaches applying the first and second input to input downstream layers h4, while Prakash teaches generating an input vector based on applying the input features to the input layer (Fig. 3, section 3.3), therefore, the combination of Prakash and Al-Rfou read on the above limitation]; Page 8 of 20Patent Application No. 15/476,292 Attorney Docket No. ZS202-17807 Response to 04/08/2021 Office Action 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of generating an input vector over the downstream input layers based on the combined input vectoc of Al-Rfou into the method of presenting human-like responses in on- going conversation with a user of Prakash. Doing so would allow the final prediction to take advantage of all the features jointly, thus generating a better response.
Prakash and Al-Rfou do not teach
determining the response score based on a dot product of the input vector and a response vector (emphasis added).
providing, before the user has provided any user interface input to indicate a desire to reply to the transmitted electronic communication, the candidate response and at least one additional candidate 
the response vector being stored in association with the candidate response prior to transmission of the electronic communication; 
Yamaguchi teaches 
the response vector being stored in association with the candidate response prior to transmission of the electronic communication [paragraph 0008, "employ the language accumulated in the dialog log database as response data in a response database that stores language to be used for a response to the speaker's spoken language" teaches response vectors stored in a response database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of storing the response vector prior to transmission of the electronic communication of Yamaguchi into the method of presenting human-like responses in on- going conversation with a user of Prakash. Doing so would help quickly retrieving of response vectors.
Prakash, Al-Rfou and Yamaguchi do not teach
determining the response score based on a dot product of the input vector and a response vector;
providing, before the user has provided any user interface input to indicate a desire to reply to the transmitted electronic communication, the candidate response and at least one additional candidate response for display in a user interface rendered by a client device of the user, the user interface enabling selection of any one of the candidate responses for inclusion in the reply electronic communication.  
Zhang teaches
[paragraph 0022, “Search results 111 can be ranked based on scores related to the resources 105 identified by the search results 111, such as information retrieval ("IR") scores … the IR scores are computed from dot products of a feature vector corresponding to a search query 109 and feature vectors of resources 105”];
providing, before the user has provided any user interface input to indicate a desire to reply to the transmitted electronic communication, the candidate response and at least one additional candidate response for display in a user interface rendered by a client device of the user, the user interface enabling selection of any one of the candidate responses for inclusion in the reply electronic communication [paragraph 0021, “The user devices 106 can receive the search results 111, e.g., in the form of one or more web pages, and render the web pages for presentation to users. In response to the user selecting a link in a search result 111 at a user device 106, the user device 106 requests the resource 105 identified by the link”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of determining the response score based on a dot product of the input vector and a response vector, and providing the candidate response and at least one additional candidate response for display in a user interface rendered by a client device of the user, the user interface enabling selection of any one of the candidate responses of Zhang into the method of presenting human-like responses in on- going conversation with a user of Prakash. Doing so would help the user in selecting a search result from the set of generated search results provided to the user device.

As per claim 13, Prakash, Al-Rfou, Yamaguchi and Zhang teach the method of claim 12.
Zhang further teaches
[paragraph 0021, “The user devices 106 can receive the search results 111, e.g., in the form of one or more web pages, and render the web pages for presentation to users. In response to the user selecting a link in a search result 111 at a user device 106, the user device 106 requests the resource 105 identified by the link”].  
claim 13 is rejected using the same rationale as claim 12.

As per claim 14, Prakash, Al-Rfou, Yamaguchi and Zhang teach the method of claim 13.
Prakash further teaches
the response vector is generated based on applying response features of the candidate response to a response neural network model [Fig. 3, section 3.3, “We use the notation MX for the vector when X is vectorized using the M-model and RX when it is vectorized using the R-Model”]; 

As per claim 15, Prakash, Al-Rfou, Yamaguchi and Zhang teach the method of claim 14.
Prakash further teaches
the response neural network model is separate from the trained input neural network model, but was trained cooperatively with the trained input neural network model based on errors that were a function of both models [Fig. 3, section 3.3 teaches a separate input and response model trained cooperatively].

As per claim 18, Prakash, Al-Rfou, Yamaguchi and Zhang teach the method of claim 14.
Al-Rfou further teaches
[Fig. 4 teaches completely separate inputs for the two groups between input (i.e. first group) and context (i.e. second group)].

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing
A method implemented by one or more processors, comprising: 
	identifying a plurality of positive training instances that each include input features and response features, wherein for each of the positive training instances: 
the input features are based on content of an electronic communication, wherein the input features comprise groups of input features including at least a first group of input features and a second group of input features, each of the groups of input features being based on unique features or unique combinations of features of the electronic communication, and 
the response features are based on a reply electronic communication that is a reply to the electronic communication; 
training a scoring model based on the positive training instances, wherein training the scoring model based on a given instance of the positive training instances comprises: 
generating a first input vector based on applying the first group of input features to a first parallel input upstream layer of an input neural network model of the scoring model, wherein generating the first input vector is independent of the response features; 

determining a first response score based on comparison of the first input vector and the first response vector; 
updating the first parallel input upstream layer and the first parallel response upstream layer based on comparison, by an error engine, of the first response score to a given response score indicated by the given Page 2 of 20Patent Application No. 15/476,292 Attorney Docket No. ZS202-17807 Response to 04/08/2021 Office Action instance, the given response score indicated by the given instance being a positive response score; 
generating a second input vector based on applying the second group of input features to a second parallel input upstream layer of the input neural network model of the scoring model, wherein generating the second input vector is independent of the response features; 
generating a second response vector based on applying the response features to a second parallel response upstream layer of the response neural network model of the scoring model, wherein generating the second response vector is independent of the input features; 
determining a second response score based on comparison of the second input vector and the second response vector; and 
updating, by the error engine, the second parallel input upstream layer and the second parallel response upstream layer based on comparison of the second response score to the given response score indicated by the given instance; 
generating an overall input vector based on application of the first and second input vectors to input downstream layers of the input neural network model of the scoring model, generating the overall input vector being independent of the first and second response vectors; 

determining an overall response score based on comparison of the overall input vector and the overall response vector; and 
updating the input downstream layers and the response downstream layers based on comparison of the overall response score to the given response score indicated by the given instance.  

the closest references found 
Prakash (Emulating Human Conversations using Convolutional Neural Network-based IR) in Fig. 3, section 3, discloses a network including a message model and a response model, the message X and response Y are applied to the network, the input vector MX (first input vector) and response vector RY (first response vector) are generated, and a relevance score (X, Y) is computed to determine a response score. Prakash, however, is silent of a second input vector and a second response vector.
AL-Rfou in Fig. 4, section 4.3 recites a model including three parallel layers h1-h3, where input features (input, content and author) and response features are applied to the parallel layers. Fig. 4 shows input features (first input vector) and response features (first response vector) are applied to layer h1, content features (second input vector) and response features (second response vector) are applied to layer h2 which is parallel with the layer h1, etc., Since AL-Rfou teaches first input features, first response features are applied to layer h1, second input features, second response features are applied to layer h2, while Prakash teaches, after the input features and response features are applied to the layer, the input and response vector are generated, thus, when first input features, first response features are applied to the layer h1, first input vector and first response vector are generated, similarly, when second input features, second response features are applied to the layer h2, second input vector 

However, the prior art of record do not teach or suggest, individually or in combination, 
generating an overall input vector based on application of the first and second input vectors to input downstream layers of the input neural network model of the scoring model, generating the overall input vector being independent of the first and second response vectors; 
generating an overall response vector based on application of the first and second response vectors to response downstream layers of the input neural network model of the scoring model, generating the overall response vector being independent of the first and second input vectors; 
determining an overall response score based on comparison of the overall input vector and the overall response vector; and 
updating the input downstream layers and the response downstream layers based on comparison of the overall response score to the given response score indicated by the given instance.  
Therefore the combination of features is considered to be allowable.

Claims 2-4 are considered to be allowable because they are directly or indirectly dependent on claim 1.
Claim 5 is considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 6-11 are considered to be allowable because they are directly or indirectly dependent on claim 5.



Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sapoznik (US Patent 9,715,496) describes a methods for automatically responding to a request of a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128